Citation Nr: 1541936	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1979 with subsequent service in the Army Reserves and Colorado Army National Guard from August 1979 to July 2005.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file. 

In an August 2011 decision, the Board remanded the appeal for further development.  In a July 2014 decision, the Board denied the issues of entitlement to service connection for a left long finger disability, a right hip disability, and a left knee disability.  The Board also remanded the issues of entitlement to service connection for gout, bilateral hearing loss, tinnitus, and a heart disability for further development.  

In a January 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for gout and assigned a noncompensable rating effective February 10, 2006.  As this is considered a full grant of the benefits sought on appeal the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges that in a February 2015 statement the Veteran asserted that he never claimed hearing loss and that he did not want further contact with the VA.  However, the Board notes that the Veteran specifically claimed hearing loss in December 2005 and February 2006 and the issue was eventually certified to the Board.  Additionally, as this letter does not meet the criteria for the withdrawal of a substantive appeal, the issues are still before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

The issue of entitlement to an increased rating for gout has been raised by the record in the August 2015 informal hearing presentation submitted by the Veteran's representative but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during a period of active service, to include during a period of ACDUTRA or INACDUTRA.  

2.  The Veteran's tinnitus did not manifest during a period of active service, to include during a period of ACDUTRA or INACDUTRA.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in letters sent in February 2006 and March 2006, prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's personnel records and post-service VA and private treatment records have been associated with the claims file.

The Board notes that the only service treatment record associated with the Veteran's claims file is a March 1998 periodical examination.  Attempts by the RO/AMC and to obtain the Veteran's service treatment records from his active duty, Reserve, and National Guard service were unsuccessful and in November 2006 the RO made a Formal Finding on the Unavailability of Service Treatment Records from July 1975 to August 1979.  Additionally, in December 2012 the RO made a Formal Finding on the Unavailability of Service Treatment Records from August 1979 to July 2005.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was also afforded VA examinations in November 2011 and November 2014.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal and noted that the evidence the Veteran needed to provide to substantiate his claims.  The undersigned VLJ also informed the Veteran of alternative records that could substantiate his claim, clarified the Veteran's contentions, and clarified the Veteran's dates of active, Reserve, and National Guard service.  As such, the Board finds that the undersigned VLJ complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the August 2011 and July 2014 remand directives, which included further attempts to obtain service treatment records, attempts to verify the Veteran's dates of Reserve and National Guard service and affording the Veteran VA examinations to determine the nature and etiology of his claimed conditions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that is related to his in-service noise exposure.  At the April 2011 Travel Board hearing, the Veteran reported he was a member of a Howitzer battery group.  More specifically, the Veteran remarked he was an Artilleryman in 1975 during active duty service and again in 1987 in the Army Reserve.  The Veteran testified he began having issues with his hearing and tinnitus during the mid-1980s.  In a February 2015 statement the Veteran also reported that civilian doctors had told him his tinnitus is attributable to noise trauma during his service with the field artillery.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA (inactive duty for training) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes and tinnitus as illustrated by a January 2006 private treatment record.  The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
35
35
LEFT
20
20
35
35
40

Additionally, the Veteran's DD-214 shows that the Veteran's military occupational specialty included field artillery.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  

Again, the only service treatment record available is a March 1998 report of medical examination.  The Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
10

The January 2006 private treatment record noted the Veteran's report of 30 year military history in artillery but did not provide a nexus opinion.  

The Veteran was afforded a VA audio examination in November 2011.  The examiner diagnosed bilateral hearing loss and tinnitus and noted that the Veteran's service treatment records were not available.  The examiner stated that based on the Veteran's reports and documents in the claims file it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  The examiner explained that audiological assessment at the current examination revealed hearing sensitivity to be well within normal limits bilaterally.  The examiner further explained that the audiological assessment at the current examination shows that the Veteran did not have hearing damage while in service "(no significant threshold shift beyond normal variability)".  The examiner stated that based on the Veteran's current audiological assessment it was the examiner's opinion that the Veteran did not have hearing damage while in service and his reported tinnitus was less likely as not caused by or a result of noise exposure while in service.  The Veteran's Maryland CNC speech discrimination scores were 96 percent in the right ear and 98 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
10
10
15
10

The Veteran was afforded another VA audio examination in November 2014.  The examiner noted that hazardous noise exposure and subjective reports of hearing loss and tinnitus while in service were taken into consideration.  The examiner also noted that the Veteran's service treatment records were incomplete.  The examiner explained that there is a certain amount of test-retest variability that would be expected between different audiological assessments; this variability between thresholds is usually considered normal to be within five to ten decibels.  The examiner explained that due to how closely the current audiological assessment resembles the November 2011 examination and also a military conducted assessment from March 1998, it was likely that they are the more accurate representations of the Veteran's current hearing sensitivity than the January 2006 exam, which is dissimilar to any other audiological assessment conducted to date.  The examiner stated that potential causes for worse audiometric thresholds in the 2006 exam include, but are not limited to, the following; being unable to cooperate; follow directions and understand speech well enough to respond to the best of their ability during testing; equipment problems, such as cracked or poorly fitting headphones or an uncalibrated audiometer or background noise; difficulty speaking or understanding the language of the tester; a recent cold or ear infection; and being around loud noises within 16 hours before the test.  

The examiner concluded that electronic hearing testing conducted during service, the Veteran's November 2011 VA audiological assessment, and the current audiological assessment show that the Veteran did not have a significant threshold shift beyond normal variability or normal progression while in service.  The examiner also concluded that based on electronic hearing testing conducted during service, the Veteran's November 2011 VA audiological assessment, and the Veteran's current audiological assessment it was the examiner's opinion that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service.  

Additionally, the examiner cited "Noise and Military Service: Implications for Hearing Loss and Tinnitus", which the examiner explained found that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur".  The examiner also cited the "Journal of Occupational and Environmental Medicine" which the examiner explained found that "available evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure" and that "there is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.  Nevertheless, on the basis of available human and animal data, which evaluated the normal recovery process, it is unlikely that such delayed effects occur".  The Veteran's Maryland CNC speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
0
5
15
15
20

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus. 

In this regard, the Board finds the November 2011 and November 2014 VA examinations together to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2011 and November 2014 examiners are audiologist and possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file and are accompanied by sufficient explanations.  The VA examiners also considered and acknowledged the Veteran's lay statements of record in reaching the conclusions.  Furthermore, the November 2014 VA examiner reconciled the audiological findings of record and provided a sufficient rationale for why the January 2006 findings were not as reliable as the May 1998, November 2011, and November 2014 findings in determining whether the Veteran's in-service noise exposure resulted in damage or whether the Veteran's bilateral hearing loss and tinnitus were related to his in-service noise exposure.  There are also no medical opinions to the contrary of record.  

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss and tinnitus are in any way related to his military service.

The Board also acknowledges the Veteran's assertions that his civilian physicians have told him that his tinnitus is attributable to noise trauma during his service with the field artillery.  The Board notes that there is no medical opinion of record that concludes that the Veteran's tinnitus is related to service.  Furthermore, the Board notes that hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").  Therefore, the Veteran's lay account of what he was reportedly told by his physician does not constitute competent medical evidence.

In regard to presumptive service connection or service connection based on continuity of symptomatology since his military the Board finds that the Veteran's bilateral hearing loss and tinnitus are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  Here, the evidence does not show, and the Veteran does not contend, that his bilateral hearing loss or tinnitus began during his period of active military service or manifested to a compensable degree within one year of his discharge from active military service in August 1979. 

Instead the Veteran has competently and credibly reported that he began experiencing problems with hearing loss and tinnitus in the mid-1980s, during his Reserve component.  The Board notes that the presumption of service connection for chronic diseases that become manifest to a degree of 10 percent or more within a year of separation, as set forth at 38 C.F.R. §§ 3.307, 3.309, do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, there is no need to address whether the Veteran's bilateral hearing loss or tinnitus arose within one year of discharge from National Guard Service in July 2005.  

The Board also notes that any relationship between current hearing loss and tinnitus and symptoms of hearing loss and tinnitus experienced over the years must be established by medical evidence because, again, the question of causation a matter of medical complexity requiring medical expertise to resolve.  In this regard, the Board points to the March 1998 report of medical examination that found the Veteran's hearing to be normal.  The Board also finds the VA examiners' conclusions that the most reliable audiological findings are evidence that the Veteran did not suffer in-service acoustic damage in the form of a significant threshold shift beyond normal variability or normal progression while in service, to be highly probative in determining the issue at hand.  That is, while the Veteran reported an onset of symptoms in the mid-1980s during his Reserve service subsequent medical examinations found the Veteran's hearing to be normal.  Additionally, VA examiners have noted the Veteran's reported onset and concluded that the medical evidence of record is against a finding of acoustic damage and therefore, bilateral hearing loss and tinnitus are not related to the Veteran's service.  Therefore, service connection based on continuity of symptoms is not warranted in this case.  

For all the foregoing reasons, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran testified at the April 2011 Travel Board hearing that he began experiencing chest pains in the early 1980s while he was in the Army Reserve and stationed in Lubbock, Texas.  Following an examination, the Veteran stated he was diagnosed with arteriosclerosis, catheterized and was told to alter his diet.  The Veteran blamed his heart condition on the high-fat foods given to him by the Army.  The Veteran further testified that in 2004 one of his arteries was completely blocked and he had a stent placed in his heart.  The Veteran also reported that he did not pursue treatment for his chest pains because he did not want to negatively affect his career.  

Private treatment records dated August 1995 to November 2005 reveal an October 2005 private treatment record that shows the Veteran reported that he had been quite active but had noted a marked change in his exercise capacity.  The examiner noted that risk factors included long standing dyslipidemia.  The Veteran was diagnosed by Dr. J.S., with shortness of breath and dyslipidemia.  The Veteran was given a stress test and Dr. J.S. noted that after exercising for one minute into Stage 4, the Veteran achieved a peak heart rate of 143 beats per minute, which is equivalent to 85 percent of the maximum predicted heart rate, which was suggestive of ischemia in the lateral pericardial leads.  Dr. J.S. also noted that the Veteran experienced exercise-induced chest discomfort during the stress test.  Furthermore, an October 2005 echocardiogram report indicated trace mitral and tricuspid regurgitation as well as a minimally calcified aortic valve without evidence of aortic stenosis.  The Veteran was again examined by Dr. J.S. in November 2005 and was diagnosed with atherosclerotic heart disease, total occlusion of the left atrial dimension and dyslipidemia.  The Veteran was given a stent to treat these conditions by Dr. J.S.

As part of the July 2014 Board remand, the November 2011 VA heart examination was associated with the claims file.  The examiner noted that significant as a feature was the Veteran's description of chest pain which lasts hours to days.  The examiner explained that the importance of that description by the Veteran essentially eliminates this kind of chest pain as ischemic in origin since ischemic chest pain tends to last minutes in the typical story regarding angina pectoris and in the case of myocardial infarction generally speaking lasts an hour or slightly more but never hours to days.  The examiner explained that pain of pericarditis could last days; it is true, but that is not the issue at hand.  The examiner further explained that the history of pain particularly that in Lubbock, Texas, many years ago does not and did not represent an ischemic manifestation at that time. 

The examiner noted that the Veteran did not give a typical history of angina pectoris.  The examiner explained that the difficulty in trying to decide when the Veteran had a total occlusion of the left anterior descending artery, which was identified at the catheterization in 2005, was that the Veteran was a runner for many years.  He essentially has no damage whatsoever per the echocardiograms of 2005 and 2011 from that total occlusion of the left anterior descending artery. The examiner explained that the only explanation was that in running all those years he was able to develop collateral circulation such that blood flow around an occlusion in the left anterior descending artery or elsewhere would be maintained.  The examiner stated that he strongly felt that this was the case and the Veteran reported that is exactly what his cardiologist, Dr. S, also advised.  The examiner explained that this means that both physicians expect a total occlusion of the left anterior descending artery to have significant consequences in terms of myocardial infarction unless collateral circulation has developed to preserve the integrity of the myocardium, its viability, and its function.  The examiner explained that there was no question that on the echocardiograms of 2005 and 2011 there was excellent preservation of left ventricular systolic function, as is so well shown in the recent echocardiogram which states clearly no wall motion abnormality and a left ventricular ejection fraction of 73%.

The examiner further concluded that the Veteran's symptoms of very prolonged chest pain, lasting hours to days basically excludes myocardial ischemia as a cause for the reasons which are cited above.  The examiner explained that there was no evidence that at any time in association with chest pain he had elevation of the biomarkers, typical evidence of myocardial infarction, wall motion abnormalities or EKG changes except the possibility of changes in stage 4 in the treadmill test referred to by Dr. S.  The examiner concluded that there was not any solid reliable evidence that a heart condition could have been diagnosed while the patient was in Army Reserve service, which according to him ended in 1997.  This also recognizes that due to the presence of his collaterals he simply cannot date the time when he had total occlusion of the left anterior descending artery.  The examiner also concluded that there was no likelihood that he could date the Veteran's ischemic heart disease (arteriosclerotic heart disease) to an onset during the period of Army Reserve service assuming that period of service ended in 1997.  The examiner again noted that the Veteran's chest pain, which the Veteran stated was present, is wholly atypical and far from likely to represent myocardial ischemia.  

The Board acknowledges that the November 2011 examiner addressed whether the Veteran's heart disability had its onset during the Veteran's Reserve service.  However, the Board finds that an opinion regarding the Veteran's National Guard service from 1997 to 2005 is required to properly adjudicate the claim.  Therefore, a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the November 2011 VA heart examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosis of arteriosclerotic heart disease had its onset during National Guard service from 1997 to 2005, or was otherwise caused by his military service in any way?

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


